DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to a high strength steel sheet.
Group II, claims 3 and 5, drawn to a production method for a high strength steel sheet.
Group III, claims 4 and 6, drawn to a high strength galvanized steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a high strength steel sheet as set forth in the instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gospodinova et al. (. US 2019/0003008 is being relied upon for the citations to Gospodinova. 
The shared technical feature lacks inventive step as Gospodinova teaches a steel sheet having a chemical composition containing, in weight % [0053-0056, 0062, 0100]: 
Element 
Instant claims
Gospodinova ranges
Relationship
C
0.08-0.35%
0.15-0.23%
Falls within
Si
0.50-2.50%
0.6-1.5%
Falls within
Mn
1.50-3.00%
1.4-2.6%
Overlapping
P
0.001-1.00%
<0.02%
Overlapping
S
0.0001-0.0200%
<0.005%
Overlapping
N
0.0005-0.0100%
<0.010%
Overlapping
Fe and impurities
balance
remainder
-


	Gospodinova teaches the steel sheet having a microstructure including, in area fraction [0062-0068, 0139]:
Feature 
Instant claims
Gospodinova ranges
Relationship
Ferrite
20-50%
40-60%
Overlapping
Lower bainite
5-40%
≤18%
Overlapping
Martensite
1-20%
≤6%
Overlapping
Tempered Martensite
≤20%
≥11%
Overlapping
Retained austenite
≥5%
10-20%
Falls within


	Gospodinova is silent regarding an average grain size of the retained austenite grains. However, Gospodinova teaches selecting compositional ranges of Al, N, and Nb to refine austenite grains during hot-rolling and suppress austenite grain growth during annealing [0092, 
	Gospodinova is further silent regarding an inverse intensity ratio of γ-fiber to α-fiber. However, Gospodinova discloses that in the fabrication of the steel sheet, an annealing treatment temperature is selected from 800-850 ºC (Table II), similar to the first annealing treatment temperatures selected for the inventive examples in the instant specification (Table 3) and being disclosed for appropriately reducing the inverse intensity ratio of the obtained steel sheet [0046]. In considering that the steel sheet of Gospodinova has a substantially similar chemical composition and microstructural phases to the claimed steel sheet as well as undergoing an annealing treatment in a similar temperature range to the instant steel for achieving a reduced inverse intensity ratio, the steel sheet of Gospodinova would be expected to possess or render obvious an inverse intensity ratio of γ-fiber to α-fiber of 3.0 or less as claimed. 
	Since the groups lack a common special technical feature, they lack unity under PCT
Rule 13.2.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736